Robert Oxe Attourny of Edward Gosling of London marrinr plaint. agt William Henderson Deft for witholding the Summe of twenty Eight pounds fifteen Shillings sterling mony which the sd Gosling did deliver unto and entrust with the sd Henderson in the month of Decembr 1672. who promised to repay and deliver back the sd Summe to sd Gosling or his order on demand as wilbee made appeare by Evidence with just damages &c. The parties joined issue by consent and after the complaint Letter of Attourny and Evidences in the case produced were read & committed to the Jury which remain on *865file with the Records of this Court The Jury brought in theire verdict they found for the Defendt costs of Court allowd Forty one Shilling
Execution issued Janur0 30. 77